Citation Nr: 1618511	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  09-39 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral leg disorder, to include degenerative joint disease (DJD) of the knees and peripheral arterial disease of the bilateral lower extremities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from September 1968 to September 1971 in the United States Army, with combat service in the Republic of Vietnam.  He is a recipient of the Combat Infantryman badge and the Purple Heart medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to service connection for bilateral leg injuries.  The Veteran appealed the denial in this decision and the matter is now before the Board.  

This case was previously before the Board in July 2014, at which time the Board adjudicated several issues and remanded the matter currently on appeal for additional evidentiary and procedural development.  The Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Agency of Original Jurisdiction (AOJ) for the Veteran's claim is the RO in North Little Rock, Arkansas.  

While the Veteran has perfected the current appeal to only address the musculoskeletal and vascular symptomatology of his bilateral lower extremities, the issue of entitlement to service connection for an acquired polyneuropathy of the bilateral lower extremities as secondary to service-connected diabetes mellitus, type II has been raised by the record in an April 2009 VA examination and a May 2009 VA neurology consultation note but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's bilateral knee DJD did not manifest during service or within one year of separation from military service, and his current bilateral knee DJD and peripheral arterial disease of the lower extremities are not etiologically related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral leg disorder, to include DJD of the knees and peripheral arterial disease of the bilateral lower extremities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a bilateral leg disorder as it was incurred due to a shrapnel wound received during active military service and numerous traumas to his legs and knees through his participation in multiple helicopter jumps while in Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran's current bilateral leg disorder includes a diagnosis of DJD located in his knees, which is a form of osteoarthritis and is considered a "chronic disease" that is listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the claims file includes numerous VA and private treatment records that document the presence of bilateral lower extremity disorders.  For example, a September 2014 VA examination report shows that he has a current diagnosis of mild bilateral knee DJD and mild bilateral lower extremity peripheral arterial disease.  Thus, the presence of a current disability is not in question.  

Regarding the second element of service connection, the record establishes an in-service injury.  The September 1968 entrance report of medical history notes previous cramps in the Veteran's legs and he complained of foot trouble in a January 1969 examination.  A March 1969 chronological record of medical care showed that he complained of pain in both of his feet, but a September 1971 separation report of medical examination did not note any leg-related symptoms or abnormalities.  However, the Veteran reports that he injured his legs during multiple helicopter jumps while serving in Vietnam.  The record also shows that he incurred a shrapnel wound in service and that he is currently service-connected for a scar stemming from this wound.  The Veteran is in receipt of the Combat Infantryman badge and the Purple Heart medal based on combat service in Vietnam and he is competent to report injuries that occurred during service.  The Board therefore finds that injuries of the type described by the Veteran are consistent with the circumstances of his combat service in Vietnam and the overall record.  Thus, the second element of service connection is also not in question.  

However, the Board notes that the claims file does not indicate that VA provisions regarding chronic diseases are applicable to the Veteran's DJD of the knees.  The Board finds that his bilateral knee DJD did not manifest during service or within one year of separation from military service.  Thus, 38 C.F.R. § 3.307 and § 3.309 are not for application in the Veteran's case.  

Specifically, his service treatment records do not show the presence or a diagnosis of arthritis-related disorders during service or within one year after separation from service.  In fact, an October 2009 VA examination report is the first instance when he was diagnosed with DJD or any other arthritic disorder in his legs.  The Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic knee symptoms in service, did not have symptoms that manifested to a compensable degree within one year of service separation, or continuous knee symptoms since service separation.  The weight of the evidence demonstrates that a lack of complaints or treatment for DJD in the Veteran's service treatment records and the approximately 37-year gap between separation from service and a diagnosis of DJD in the knees.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention knee symptoms at any time prior to his December 2002 claim.  The Veteran submitted a claim for compensation benefits in August 1989 and indicated he was seeking benefits for a back injury and a skin rash.  He did not report any knee injury or knee symptoms at the time that he filed that claim.  He filed a claim to reopen service connection for a back condition and did not report any knee condition or symptoms at that time.  A July 2001 medical record of Dr. Jarolimek shows that the Veteran reported a longstanding history of low back pain which dates back to his military time in 1969 when he was jumping out of helicopters with full gear and sustained an injury to his lower back.  The Veteran did not report any injury to the knees in service at the time of that examination.

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for degenerative joint disease of the knee, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain degenerative joint disease in service and a lack of knee symptomatology at the time he filed the other claims.  The Board finds that this evidence weighs against the Veteran's claim that degenerative joint disease of the knee was incurred in or is otherwise related to service.  

Turning to the nexus requirement, the Veteran's statements submitted during the pendency of this appeal discuss the causal relationship between his current bilateral leg symptoms and his active military service.  In a February 2002 statement, he indicated that the pain in his legs was caused from jumping in and out of helicopters while in Vietnam.  In a July 2009 statement in support of his claim, he stated that his leg injury is from a shrapnel hit to the right lower leg and that his knee injuries are from worn-out cartilage. 

The Board notes that the claims file includes numerous VA and private treatment records that discuss the Veteran's current bilateral leg symptomatology but it only includes several sources of evidence that discuss the nexus between his current bilateral leg disorders and his military service.  In an October 2009 VA examination report, a VA examiner diagnosed the Veteran with mild degenerative changes of both knees after an in-person examination and review of his records.  The examiner opined that his mild degenerative disease of his knees was not caused by his reported injury during combat because there was no evidence that he complained of knee pain in service treatment records.  

In its July 2014 decision, the Board found this VA examination report to be inadequate because it was only limited to the Veteran's knees, did not include a discussion of the claimed shrapnel residuals, and did not contain sufficient rationale for the conclusion that his current bilateral knee disorder was not related to his military service.  Thus, the Board remanded the matter on appeal for another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).

In a September 2014 report, a VA examiner addressed the Veteran's bilateral leg disorders after performing an in-person examination, reviewing his claims file and pertinent records, and taking down his self-reported symptoms and history.  As previously noted, this examiner diagnosed him with mild bilateral knee DJD and mild bilateral lower extremity peripheral arterial disease that had improved based on a current ankle-brachial pressure index (ABI) study.  The examiner noted the lack of complaints or abnormalities related to any leg or knee findings in the Veteran's service treatment records.  Furthermore, the examiner cited to the private and VA treatment records since service that discuss bilateral lower extremity symptomatology, including the presence of vascular and DJD symptoms.  The examiner noted that his September 1971 separation examination did not indicate any abnormal leg or knee findings and that his weight at that time was 170 pounds.  A September 2010 VA treatment record indicated that his weight was 230 pounds.  

The examiner concluded that it is less than likely that the current bilateral knee DJD was incurred due to any incident of active duty service.  After noting that he had a scar from an in-service shrapnel wound, the examiner concluded that although trauma can be a source of arthritis, the Veteran has symmetrical and bilateral knee arthritis which is highly unlikely to be explained by right leg shrapnel wound, and the location of the wound is not located at the knee joint.  The examiner stated that while the Veteran claims the bilateral knee disorder is related to trauma from exiting helicopters, since the knee DJD is symmetrical and mild, it is less than likely the DJD is etiologically related to jumping out of helicopters.  The most likely etiology of the knee DJD is degenerative changes of aging and from the increase in the Veteran's body mass index (BMI) since the military.  The examiner further explained that knee osteoarthritis is a degenerative joint disease that affects articular cartilage, bone, and synovium, and is a consequence of injury, inflammatory response or direct wear and tear of aging on a joint.  The examiner cited to studies that showed that autopsies indicate evidence of osteoarthritis in weight-bearing joints of almost all persons by the age of 45 years.  An increased BMI is a clear risk factor for developing DJD of the knees.  Population-based studies have consistently shown a link between increased BMI and DJD of the knee.  Data from the first National Health and Nutrition Examination Survey (HANES I) indicated that overweight men had nearly five times the risk of knee DJD of the knee as compared with non-overweight men.  The examiner concluded that since the weight of the medical evidence is against a nexus between the Veteran's bilateral knee condition and in-service injury because his service treatment records are silent and since there are significant alternative etiologies of the knee DJD, it is less than likely that the current bilateral knee DJD disorder was incurred due to any incident of active duty service.

This examiner came to a similar conclusion regarding the Veteran's bilateral lower extremity peripheral arterial disease.  The examiner determined that it was less than likely that this disorder was incurred due to any incident of active duty service.  The examiner explained that the current ABI studies were normal in September 2014, suggesting an improvement in the Veteran's condition.  The examiner stated that since the peripheral arterial disease is bilateral, it is unlikely to be etiologically related to a shrapnel wound of the right lower extremity, and the location of the scar/wound is on the anterior surface of the leg and not in proximity of the affected arteries.  The major risk factors for the vast majority of cases of peripheral arterial disease are hypertension, diabetes, smoking, and high cholesterol.  These conditions damage the vascular endothelium resulting in stimulation of a healing response that leads to atherosclerotic plaque formation.  Repetitive trauma from existing helicopters is an unlikely etiologically of the Veteran's peripheral arterial disease, especially given that his service treatment records are silent on a vascular injury.  The Veteran's VA treatment records indicate that he has a history of hypertension, smoking, hyperlipidemia, and diabetes mellitus that was diagnosed after the peripheral arterial disease diagnosis.  The examiner opined that the most likely etiology of the current bilateral lower extremity peripheral arterial disease is hypertension, smoking, and hyperlipidemia.  The examiner concluded that since the weight of the medical evidence is against a nexus between the Veteran's peripheral arterial disease and an in-service injury, because service treatment records are silent on a vascular condition and since there are significant alternative etiologies for the peripheral arterial disease, it is less than likely this disorder was incurred due to any incident of active duty service.

In light of the aforementioned evidence, the Board finds that the Veteran's current bilateral knee DJD and peripheral arterial disease of the lower extremities are not etiologically related to his military service.  The Board acknowledges the Veteran's statements that his current leg symptoms are caused by his in-service jumping in and out of helicopters and a shrapnel wound; however, it concludes that the September 2014 VA examiner's opinions are of more probative value on the issue of etiology of the Veteran's current bilateral leg disorder symptoms because of the VA examiner's expertise, training, education, proper support and rationale, and thorough review of the Veteran's records.  This examiner concluded that other factors, such as weight, smoking, hypertension, age, diabetes, and hyperlipidemia, were the causes of the Veteran's bilateral knee DJD and bilateral lower extremity peripheral arterial disease.  The Board also finds it significant that the claims file does not include a medical opinion by any VA or private medical professional indicating that his current DJD of the knees and peripheral arterial disease of the bilateral lower extremities are related to his military service.  

Accordingly, as the preponderance of the evidence is against service connection for a bilateral leg disorder, to include DJD of the knees and peripheral arterial disease of the bilateral lower extremities, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in July 2009, prior to the last adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). 

VA also has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, and records of VA and private treatment.

The duty to assist was further satisfied by a VA examination in September 2014, during which the examiner was provided the claims file for review, conducted physical examinations of the Veteran, took down and reviewed the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the matter on appeal in July 2014 for additional development, including scheduling the Veteran for a new VA examination and issuing a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  Accordingly, the Veteran underwent a VA examination in September 2014 and the RO issued an SSOC in October 2014.  Therefore, the Board finds that there has been substantial compliance with its July 2014 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to service connection for a bilateral leg disorder, to include DJD of the knees and peripheral arterial disease of the bilateral lower extremities, is denied. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


